Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 10/06/2021, is a continuation of 16158973, filed 10/12/2018 ,now U.S. Patent #11170155, claims foreign priority to 2017-208313 , filed 10/27/2017. Claim 1 is pending/independent. 
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 11/12/2021 and 10/28/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 




Claim Objections
Claim 1 objected to because of the following informalities: a “Period” is not at the end of the claim as required.  Appropriate correction is required.

          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting         ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10 of U.S. Patent 11,170,155 [hereinafter patent ‘155] issued 11/09/2021 to Patent  Application 16/158,973 filed 10/12/2018.

  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for  ... display a document image on a document display region; wherein receiving a click operation on a mouse, the mouse having a first portion and a second portion; that is executed displayed a switching processing by: switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for an object attaching the document; and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display region.... not switch from non-display of the tool box to display of the tool box, when a click operation on the first portion is received in a state in which the object is selected...


As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application, said method for switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for an object attaching the document; and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display region.... 
in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as method for  switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for an object attaching the document; and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display region.... as described in patent ‘155.
Thus, they are both exhibiting similar method for  switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for an object attaching the document; and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display region.......

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim 1 of current application and Claim(s) 1-10 of Patent ‘155 are compared as follows, 
  Current Application
Patent ‘155

Claim 1
 
Claim(s) 1-10
A document processing apparatus comprising: a processor programmed to: display a document image on a document display region;

 
receive a click operation on a mouse, the mouse having a first portion and a second portion;

 
execute display switching processing by: switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for an object attaching the document; 


and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display region. not switch from non-display of the tool box to display of the tool box, when a click operation on the first portion is received in a state in which the object is selected...(Claim 1)
A document processing apparatus comprising: a processor programmed to: display a document image on a document display region; 


receive a click operation on a mouse, the mouse having a first portion and a second portion;


 execute display switching processing by: switching from non-display of a tool box to display of the tool box when a click operation on the first portion is received in a state in which a cursor is placed within the document display region, the tool box being assigned an instruction for the document; 


and switching from display of the tool box to non-display of the tool box when the click operation on the first portion is received in a case where the tool box is displayed within the document display...(Claim 1)

...not switch from non-display of the tool box to display of the tool box, when a click operation on the first portion is received in a state in which a cursor is placed within the document display region at a location where different processing other than switching from non-display of a tool box to display of the tool box is executable...(Claim 2)


 (in view of Claim(s) 3-10)




Allowable Subject Matter
Claim 1 would be allowable if filling “Terminal Disclaimed” and/or “Amending” to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1-10 of Patent ‘155 and appropriate correction the claim objection as described above. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miyazaki  et al.,(“US 20130271791 A1” filed 04/08/2013 [hereinafter “Miyazaki”], describing preview image displayed on the display unit 14. If the input control unit 124 serving as a receiving unit receives a command of clicking the right button of the mouse serving the input unit 13, for example, the display control unit 121 displays a check box illustrated in FIG. 18 together with the preview image, If the user takes a check button "*" displayed for each clear display plane off the check box with a user interface, the input control unit 124 receives a non-display command, and the display control unit 121 hides a clear display plane corresponding to the check button. By contrast, if the check button is not being displayed and the user reselects the check button, the input control unit 124 receives a display command, and the display control unit 121 switches the state of the clear display plane corresponding to the check box from the hidden state to the displayed state…....(the Abstract and Para 112).

Wilson et al.(“US 20170357426 A1” filed 01/27/2017 [hereinafter “Wilson”], describing contact/motion module 130 and display controller 156 detect contact on a touchpad…(Para 93).

Mochizuki et al.(“US 20180004750 A1” filed 06/29/2016, display controller 105… If the user wants to copy content, such as a character string, in the document, the user may make a predetermined operation, such as one left click by a mouse cursor 282 or one touch by a finger, in the vicinity of an area where the user wants to copy… The menu can be used for switching a proposal of the areas copied by users to a proposal of the areas copied by the user themselves… [Para(s) 26, 33, 37,].

Nakamura  (“US 20170374259 A1” filed 06/21/2017, describing UI  (user interface- i.e., button for switching on and off displayed [Para 28].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177